                                          Case 3:20-cv-01580-WHO Document 6 Filed 07/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRANCE BROWNLEE,                              Case No. 20-cv-01580-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER TO SHOW CAUSE WHY
                                   9
                                                 v.                                      PAUPER STATUS IS NOT BARRED
                                  10     B. OMOSALE, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Terrence Brownlee, a state prisoner and frequent litigant in federal court,
                                  14   has filed this federal civil rights action under 42 U.S.C. § 1983 along with a motion to
                                  15   proceed in forma pauperis (IFP) under 28 U.S.C. § 1915. Brownlee is ordered to show
                                  16   cause on or before September 8, 2020 why 28 U.S.C. § 1915(g) does not bar pauper
                                  17   status in this action.
                                  18          A prisoner may not bring a civil action or appeal a civil judgment under 28 U.S.C.
                                  19   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                  20   any facility, brought an action or appeal in a court of the United States that was dismissed
                                  21   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
                                  22   be granted, unless the prisoner is under imminent danger of serious physical injury.”
                                  23   28 U.S.C. § 1915(g).
                                  24          Under the law of this circuit, plaintiff must be afforded an opportunity to persuade
                                  25   the court that section 1915(g) does not bar pauper status for him. See Andrews v. King,
                                  26   398 F.3d 1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of
                                  27   the potential applicability of section 1915(g), by either the district court or the defendants,
                                  28   but also requires the prisoner to bear the ultimate burden of persuasion that section 1915(g)
                                          Case 3:20-cv-01580-WHO Document 6 Filed 07/22/20 Page 2 of 3




                                   1   does not bar pauper status for him. Id. Andrews implicitly allows the court to raise sua
                                   2   sponte the section 1915(g) problem, but requires the court to notify the prisoner of the
                                   3   earlier dismissals it considers to support a section 1915(g) dismissal and allow the prisoner
                                   4   an opportunity to be heard on the matter before dismissing the action. Id. A dismissal
                                   5   under section 1915(g) means that a prisoner cannot proceed with his action as a pauper
                                   6   under section 1915(g), but he still may pursue his claims if he pays the full filing fee at the
                                   7   outset of the action.
                                   8          Here, Brownlee has had at least three prior prisoner actions or appeals dismissed by
                                   9   a federal court on the grounds that they are frivolous, malicious, or that they failed to state
                                  10   a claim upon which relief may be granted:
                                  11          (1) Brownlee v. Hoffman, No. 2:00-cv-02666-LKK-JFM (E.D. Cal. Aug. 7, 2001)
                                  12   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
Northern District of California
 United States District Court




                                  13   on which relief can be granted);
                                  14           (2) Brownlee v. Smith, No. 2:03-cv-00746-DFL-DAD (E.D. Cal. Jun. 17, 2003)
                                  15   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  16   on which relief can be granted);
                                  17           (3) Brownlee v. Armoskus, 2:07-cv-02040-KJD-PAL (E.D. Cal. Jan. 26, 2011) (suit
                                  18   dismissed upon the recommendation of a magistrate judge for failure to state a claim on
                                  19   which relief can be granted).
                                  20          The Ninth Circuit regards these three suits as strikes. In an appeal from a judgment
                                  21   issued by the undersigned, the Ninth Circuit ordered Brownlee to show cause why the
                                  22   above suits should not bar him from proceeding IFP. The federal appellate court found
                                  23   Brownlee’s response to the Order to Show Cause insufficient, revoked his IFP status, and
                                  24   ordered him to pay the full filing fee. When Brownlee failed to pay the fee, the Ninth
                                  25   Circuit dismissed the appeal for failure to prosecute. Brownlee v. Lam, No. 18-16923 (9th
                                  26   Cir. Sept. 10, 2019).
                                  27          In light of these dismissals, and because Brownlee does not appear to be under
                                  28   imminent danger of serious physical injury, the Court now orders him to show cause why
                                                                                      2
                                          Case 3:20-cv-01580-WHO Document 6 Filed 07/22/20 Page 3 of 3




                                   1   IFP status should not be denied and the present suit should not be dismissed pursuant to
                                   2   28 U.S.C. § 1915(g).
                                   3           Brownlee’s response to this order to show cause is due no later than September 8,
                                   4   2020. The response must clearly be labeled “RESPONSE TO ORDER TO SHOW
                                   5   CAUSE.” In the alternative to showing cause why this action should not be dismissed,
                                   6   Brownlee may avoid dismissal by paying the full filing fee of $400.00 by September 7,
                                   7   2020.
                                   8           Failure to file a proper response by September 8, 2020, or failure to pay the full
                                   9   filing fee by that date, will result in the dismissal of this action without prejudice to
                                  10   plaintiff bringing his claims in a new paid complaint.
                                  11           IT IS SO ORDERED.
                                  12   Dated: July 22, 2020
Northern District of California
 United States District Court




                                                                                           _________________________
                                  13
                                                                                           WILLIAM H. ORRICK
                                  14                                                       United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
